DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-5, and 10 have been amended.  Claims 1-10 are pending in the instant application, and are under examination on the merits. 

Priority
This application, filed December 13, 2018, claims priority to Germany Patent Application No. 102017011601.6 filed December 14, 2017.

Response to Amendment
The amendment of claims by Applicants’ representative Brion P. Heaney on 03/11/2019 has been entered.
Claim Objections
Claims 1-10 are objected to because it starts with “Method”.  A claim should start with "A", "An", or "The".  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 1 defines a method for the synthesis of ammonia, in which a fresh gas (5) consisting largely of hydrogen and nitrogen is compressed via a compressor (C) (fresh-gas compressor) and subsequently fed to an ammonia converter (K) for conversion into a converter product (26) containing ammonia and comprising hydrogen and nitrogen.  In addition, claim 1 further defines the method upstream of the fresh-gas compressor (C), ammonia (6) is evaporated into the fresh gas (5) in order to cool the fresh gas and to produce a cold substance mixture (9) comprising ammonia and the fresh gas, said substance mixture being heated in a heat exchanger (circuit cooler) (E2) against at least one process stream (10) to be cooled of the ammonia synthesis process, and subsequently compressed via the fresh-gas compressor (C), in order to obtain a compressed substance mixture (18) comprising ammonia and the fresh gas, characterized in that, upstream of the circuit cooler (E2), a gas mixture (8) consisting largely of hydrogen and nitrogen is fed to a substance stream (7) comprising the fresh gas, the constituents of which gas mixture are separated from the converter product (26) and/or from the compressed substance mixture (18) comprising ammonia and the fresh gas.  However, claim 1 does not define the design cited in the claim to specify the “upstream of the fresh-gas compressor (C)”, the step of “ammonia (6) is evaporated into the fresh gas (5) in order to cool the fresh gas and to produce a cold substance mixture (9) comprising ammonia and the fresh gas”, etc.  Therefore, the metes and bounds of claim 1 are not clear.  Claims 2-10 depending on rejected claim 1 are rejected, accordingly.
Claims 1-10 are given a broadest reasonable interpretation in light of the Fig. 1 of Applicant’s specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE3707605A1 (“the `605 publication”) to Michael Fuderer published on September 22, 1988.

Applicant’s claim 1 is drawn to a method for the synthesis of ammonia, in which a fresh gas (5) consisting largely of hydrogen and nitrogen is compressed via a compressor (C) (fresh-gas compressor) and subsequently fed to an ammonia converter (K) for conversion into a converter product (26) containing ammonia and comprising hydrogen and nitrogen, wherein, upstream of the fresh-gas compressor (C), ammonia (6) is evaporated into the fresh gas (5) in order to cool the fresh gas and to produce a cold substance mixture (9) comprising ammonia 
    PNG
    media_image1.png
    708
    998
    media_image1.png
    Greyscale
.
Determination of the scope and content of the prior art (MPEP §2141.01)
The `605 publication discloses an ammonia synthesis process with an integrated cooling circuit run which is characterized in that the cold material by addition and evaporation of the synthesis gas and the vaporized ammonia together are compressed in a common compressor [0005].  The `605 publication discloses that the ammonia is also used in the process as a refrigerant, but evaporation happens at high total pressure, for example at 33 bar, because the liquid ammonia is added to the fresh synthesis gas stream. In the synthesis gas, initially ammonia vapor content and the partial pressure of ammonia are initially low and the evaporation therefore begins at low temperature, for example at -25 °C.  As evaporation progresses, the partial pressure of ammonia vapor and the evaporation temperature increase gradually to, for example, +25 °C, so that the refrigeration temperature  between -25 and + 25 °C is maintained. It has shown that this refrigeration at sliding temperature is ideal for countercurrent cooling of the synthesis gas [0003]. 
The method of the `605 publication is described in more detail with the aid of the flow diagram in FIG. 1 of following:
    PNG
    media_image2.png
    568
    810
    media_image2.png
    Greyscale
.   The composition of the synthesis gas in mol% is: hydrogen 74.1, nitrogen 24.8, argon 0.3, 42, a smaller amount of liquid ammonia (for example 0.2%) is added through line 2 to the synthesis gas. The synthesis gas cooled to -10 ° C is divided into two streams: 540 mol in line 4 and 4660 mol in line 3. 400 mol of liquid ammonia at -10 °C are added to the gas in line 4 through line 6 and the temperature drops to -22 °C due to evaporation. The evaporation continues in the heat exchanger 42 until only 100 mol of liquid remain. In line 8, 540 mol of synthesis gas, 300 mol of ammonia vapor and 100 mol of ammonia flow as a liquid at 29 bar and 24 °C to the separator 39. The greater part of the synthesis gas is fed through line 3 into the evaporator 40 and 3700 mol of liquid ammonia with about 30 mol of dissolved gas at -10 °C are added through line 5 . The temperature at the cold end of the evaporator 40 is -22 °C and at the warm end +25 °C, with 2900 mol of ammonia evaporating.  The mixture of 4690 mol of gas, 2900 mol of ammonia vapor and 800 mol of liquid ammonia is also passed through line 7 to the separator 39.  After the liquid has been separated off, the mixture of 5230 mol of gas and 3240 mol of ammonia vapor is passed through line 18 to the compressor 36 and is first compressed to 75 bar in the latter.  In the intercooler 35, the mixture is cooled to 35 °C, with 1580 moles of ammonia condensed.  From the separator 34, the liquid ammonia is led to the separator 39, while the mixture of 5230 mol of gas and 1640 mol of ammonia vapor is further compressed to 180 bar and passed through line 19 to the condenser 37.  In the condenser 37, about a further 800 mol of ammonia are liquefied by water cooling to 35 °C. The further cooling takes place with cold gas in the heat exchanger 41 to -2 °C. The gas stream emerging from the reactor 31 of 17600 mol contains 17 mol% ammonia (2992 mol) and is cooled to 35 °C in the heat exchangers 32, 33 and the water-cooled condenser 37, likewise about 800 mol ammonia being liquefied. The mixture is then cooled to -13 °C in the evaporator 40. About 300 moles of the gas cooled to -13 °C are discharged from the circuit through line 20 in order to limit the accumulation of argon and methane in the circuit gas to 5 and 10 mol%, respectively. The gas streams from heat exchanger 41 and evaporator 40 are mixed together in line 13 and conducted to 43 at a temperature of -10 °C.  20,050 mol of gas with 2.7 mol% of ammonia flows through line 21 to the heat exchanger 31, circulation fan 38 and heat exchanger 33 to the reactor 31. The liquid ammonia separated in the separator is, as mentioned, added through lines 5 and 6 to the synthesis gas streams in lines 3 and 4. The liquid ammonia product can be removed from the separator 39 at 25 °C. If a colder product is desired, a partial gas flow from the evaporator 40 can be conducted through line 9 to the separator 39 in order to cool the liquid ammonia to 0 °C. Similarly, part of the product can be cooled to -33 °C in countercurrent with fresh synthesis gas [0006-0007].   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of Applicant’s claims 1-10 and the `605 method
is that the prior art does not teach the specific design of claims 1-10 in light of the Fig. 1 of Applicant’s specification.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1-10 would have been obvious over the `605 method because the `605 publication discloses an ammonia synthesis process with an integrated cooling circuit run is characterized in that the cold material by addition and evaporation of ammonia is generated in the synthesis gas such that the synthesis gas and the vaporized ammonia together be compressed in a common compressor in light of detail description in the example and with the aid of the flow diagram in FIG. 1 of the `605 publication.  The ordinary skilled person would use no inventive skill to get to the subject matter of present claims 1-10 based on the detail description in the example and with the aid of the flow diagram in FIG. 1 of the `605 publication.   Therefore, claims 1-10 would have been obvious over the cited prior art considered as a whole.


Conclusions
Claims 1-10 are rejected.
Claims 1-10 are objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731